DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 19 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Burge et al. (U.S. Patent Application Publication 2009/0226013), Karakaya et al. (U.S. Patent Application Publication 2013/0345842), Kari et al. (U.S. Patent Application Publication 2013/0114823), and Rekimoto (U.S. Patent Application Publication 2006/0013079) generally teach pausing playback of audio upon detection of removal of headphones, i.e. an off-ear event, and a playback point for resumption of playback, the prior art, alone or in combination does not teach, nor would it be obvious, after pausing to calculate a new playback point by determining the delay time that occurs from the time the off-ear event occurred to the time that the audio playback was actually paused and utilizing the delay time to arrive at an earlier time, relative to pause point, in the audio content, as the new point of playback, as claimed by claims 1 and 6 in combination with other limitations of the claims, thus providing an enhanced listening experience for the wearer of headphones when listening to audio playback by compensating for the latency that occurs due to the sensing and processing time required to sense headphones have been removed to when a playback device is actually commanded to pause playback, as one of ordinary skill in the art would understand, as disclosed by 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653